Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 32, 34-39 and 41-50 are under consideration in the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 9/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,822,367 and 17/302,113 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
 In view of filed terminal disclaimers and the declaration under 37 CFR 1.132 filed 5/19/2021 is sufficient to overcome the rejections of claims 32-39, 41-45 and 47-50 based upon Cerani et al., 2012. In view of the declaration by Dr. Sapieha, the Cerani reference was not available as prior art and therefore, the 102 anticipatory and 103 obvious rejections are moot. The instant claims are not anticipated or obvious over the prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 32, 34-39 and 41-50 are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649